Citation Nr: 1816116	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel




INTRODUCTION

The Veteran served in the Army on active duty from December 1987 to December 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.  


FINDING OF FACT

The preponderance of the evidence is against a finding that sleep apnea incepted in or is the result of an event or injury in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Service Connection

The Veteran has a history of sleep disturbances and was diagnosed with obstructive sleep apnea (OSA).  He asserts that his claimed sleep disorder was incurred in or was caused by exposures of any kind in Southwest Asia or during his period of active military service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply; and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, obstructive sleep apnea is not a chronic disease listed in 38 C.F.R. § 3.309(a).

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).  A "'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology."  38 C.F.R. § 3.317(a)(2)(ii).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  The Veteran's personnel records confirm that he served in Southwest Asia.

However, the Veteran's OSA is neither an undiagnosed illness nor a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(6).  Because the Veteran's symptoms of sleep disturbance (including snoring, fatigue and hypersomnolance) have been attributed to a known, clinical diagnosis of obstructive sleep apnea, compensation is precluded under the provisions of 38 C.F.R. § 3.317.



The Veteran's service treatment records (STRs) and separation examination reveal no complaints or findings of sleep disturbance during service.  Private treatment records document complaints of sleep disturbance due to his child's night terrors and a sleep pattern of 4-5 hours per night in 2000.  A January 2001 sleep study diagnosed mild OSA.  Based on the records, the first positive indication of OSA was roughly 10 years after separation from service with a diagnosis occurring around the same time.  

The Veteran reported falling asleep on duty, being reprimanded numerous times at work, and feeling tired during service.  He also reported a minor vehicle accident post-service due to falling asleep at a red light.

An October 2012 VA examiner noted that the Veteran had a history of snoring, fatigue and hypersomnolance.  The examiner also noted that the Veteran's diagnosis was 10 years post-service.  The examiner opined that the Veteran's OSA was related to body habitus issues or oral pharyngeal pathology.  This opinion is given limited probative value because examiner failed to address the Veteran's lay reports of falling asleep at inappropriate times and feeling tired during service.

At a December 2016 VA examination, the Veteran reported falling asleep at the end of military career when doing guard duty.  He stated that after being diagnosed with OSA and beginning to use a CPAP he felt better but was still sleepy.  The examiner opined that the Veteran's condition was not related to service.  OSA was described as a mechanical problem caused by the physical collapse of the oropharyngeal airway during sleep, due to the weight of excessive or enlarged oropharyngeal tissue that can only be diagnosed through a sleep study.

The examiner noted an extensive history of sleep deprivation in the Veteran's medical records.  The Veteran is diagnosed with ADHD from childhood and reported drinking heavily in the military which has been shown to significantly 


interfere with quality sleep.  The examiner opined that the Veteran's reported sleepiness in service was more likely related to reports of heavy alcohol use and sleep deprivation due to ADHD that existed prior to service.  The examiner explained that it is "more likely than not that his history of ADHD causing chronic sleep deprivation, and his use of drugs and alcohol has caused decreased quality of sleep leading to daytime sleepiness."

There is no competent medical evidence of record suggesting that the Veteran's OSA had its clinical onset during active service or is related to any incident of service, to include environmental hazards in service.  After weighing all the evidence, the Board finds the greatest probative value is the December 2016 VA examiner's opinion.  The opinion by the VA examiner was fully grounded in the medical literature and was based upon a comprehensive review of the claims file and medical history.  The Veteran's reported in-service symptoms were adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner specifically explained why the Veteran's OSA was less likely than not due to or the result of his active service as that his in-service sleep disturbance symptoms were related to substance abuse and a diagnosis of ADHD.  The examiner is shown to have reviewed and considered the pertinent evidence of record and to have provided adequate rationale for the opinion.

Consideration has been given to the Veteran's personal assertion that his OSA is related to service and environmental hazards encountered during his active service.  Although the Board readily acknowledges that the Veteran is competent to report perceived symptoms of OSA, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation of this complex respiratory disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent evidence and lacks probative value.  It is also outweighed by the December 2016 VA examiner's medical opinion.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


